Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT

HHH Farms, L.L.C., Hartwell Farms, LLC,               Appeal from the 336th District Court of
and Waymon Scott Hartwell, Appellant                  Fannin County, Texas (Tr. Ct. No. CV-15-
                                                      42242).    Opinion delivered by Justice
No. 06-20-00068-CV         v.                         Burgess, Chief Justice Morriss and Justice
                                                      Stevens participating.
Fannin Bank, Appellee

       As stated in the Court’s opinion of this date, we find there was partial reversible error in
the judgment of the court below. Therefore, we affirm the trial court’s summary judgment on
Fannin’s breach of contract claims against H. Farms and Hartwell. We reverse the trial court’s
judgment on Fannin’s alter ego and sham claims and remand those claims to the trial court for
resolution by the fact-finder. Because the trial court’s imposition of joint and several liability
necessarily flows from Fannin’s alter ego and sham claims, that portion of the judgment
imposing joint and several liability against the Hartwell Parties is likewise reversed. We reverse
the attorney fee award in favor of Fannin and remand the attorney fee claim to the trial court for
resolution by the fact-finder. We affirm the trial court’s summary judgment in favor of Fannin
on the Hartwell Parties’ counterclaims.
       We reverse the summary judgment in favor of American against Fannin.
       We remand to the trial court for further proceedings consistent with this opinion.
       We further order that the costs of this appeal be taxed fifty percent to Hartwell, twenty-
five percent to Fannin, and twenty-five percent to American.


                                                      RENDERED NOVEMBER 12, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk